Title: 10th.
From: Adams, John Quincy
To: 


       Thaw’d all day. The winter seems in some measure, to be gone; very little snow remaining on the ground, and the weather much like Spring.
       Finished the Ars Poëtica of Horace, with which his works conclude. Thus I have of late dismissed several books, but shall be obliged, rather to increase my diligence, than otherwise; as Mr. Shaw received this Evening, from Mr. Williams the Professor of Mathematics, and natural History at Cambridge, a Letter informing him that his Lectures begin, the 21st. of next Month; so that I shall be obliged to go, much sooner than I expected. I have a great deal yet to do; but hope to go through it as, I have already done, so much. The Clock has just struck twelve, Consequently a new day begins, I shall therefore close this for the present.
      